DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 2018/0252084 — PCT published date: March 30, 2017) (Nguyen” herein- cited previously) as evidenced by Xu et al. (US 2014/0151033 A1) (“Xu’ herein).

Claim 36 
Nguyen discloses a system for propping fractures in a subterranean formation, comprising:

a supply of a slurry including at least 5% by weight of proppant particles; [0250]
	a pump coupled to the supply of the slurry; [0252-0256]
	a conduit coupled to the pump and extending into the subterranean formation; [0256] and  a controller operably coupled to a pump for controlling operation of the pump; [0256]
	wherein the proppant particles have an average equivalent diameter of sub 1 to 100 microns, [0102]
	wherein the particle size controls the settling velocity of the proppant particles;
and further wherein the slurry does not contain a polymer and the volumetric flow rate of the slurry into the subterranean formation is less than or equal to about 5000 gallons/minute. [0067; 0086; 0102]
	Since Nguyen discloses the same method comprising a slurry with at least 5% by weight with an average equivalent diameter of sub 1 to 100 microns proppant and injected about less than equal to about 500 gal/min without polymer, it would have the particle size controlling the settling velocity of the proppant particles.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
	Xu, used as evidence recites on [0159] shown in FIG. 10, vertical settling may also occur as the proppant 823 is carried through the fracture 827.
 Proppant settling may be quantified by the Stokes particle terminal velocity
    PNG
    media_image1.png
    481
    435
    media_image1.png
    Greyscale


Claim 37
 Nguyen discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is sub 25 to 200 microns. [0102] 

Claim 38
 Nguyen discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is 30 to 70 microns. [0102] 

Claim 39
Nguyen discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is less than 50 microns. [0102]

Claim 40
Nguyen discloses the system of claim 36, wherein the slurry consists of water and inert proppant particles. [0102; 0164; 0250]

Claim 41
Nguyen discloses the system of claim 36, wherein the controller is adapted to provide an operating pressure of the slurry ranging from about 0 to 15,000 psi. [0252-0254] 

Claim 42
Nguyen discloses the system of claim 36, wherein the controller is adapted to provide a volumetric flow rate of the slurry that is less than or equal to about 5000 gallons/minute. [0067; 00252-0255]

Claim 43
Nguyen discloses the system of claim 36, wherein the slurry has a density that produces a pressure gradient greater than a downhole fracture gradient for at least a portion of the subterranean formation. [0250]

Claim 44
Nguyen discloses the system of claim 36, wherein the slurry has a weight density of about 5 to 30 Ib/gallon. [0250] 

Claim 45
 Nguyen discloses the system of claim 36, wherein the slurry has a weight that ranges from about 10 to 20 Ib/gallon. [0250]

Claim 46 
Nguyen discloses the system of claim 36, wherein the slurry comprises fresh water, sea water, produced water, diesel, oil, treatment fluid, or a combination thereof. [0164]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 7,207,386) (“Brannon” herein-cited previously), and in further view of Nguyen as evidenced by Xu.

Claim 36
Brannon discloses a system for propping fractures in a subterranean formation, comprising:
a supply of a slurry including at least 5% by weight of proppant particles; (Col. 7 I. 1+)
wherein the proppant particles have an average equivalent diameter of sub 1 to 100 microns, (Col. 7 l. 8-62) wherein the particle size controls the settling velocity of the proppant particles. 
and further wherein the slurry does not contain a polymer and the volumetric flow rate of the slurry into the subterranean formation is less than or equal to about 5000 gallons/minute. (Col. 6 I. 13-15; Col. 4 l. 39-51)
a pump coupled to the supply of the slurry; a conduit coupled to the pump and extending into the subterranean formation and
Brannon however does not explicitly disclose a controller operably coupled to the pump for controlling the operation of the pump;
Nguyen teaches the above limitation (See paragraph 0256→ Nguyen teaches this limitation in that FIG. 5 shows an illustrative schematic of a system that can deliver the treatment fluids of the present disclosure to a downhole location, according to one or more embodiments. It should be noted that while FIG. 5 generally depicts a land-based system, it is to be recognized that like systems may be operated in subsea locations as well. As depicted in FIG. 5, system 1 may include mixing tank 10, in which the treatment fluids of the embodiments herein may be formulated. The treatment fluids may be conveyed via line 12 to wellhead 14, where the treatment fluids enter tubular 16, tubular 16 extending from wellhead 14 into subterranean formation 18. Upon being ejected from tubular 16, the treatment fluids may subsequently penetrate into subterranean formation 18. Pump 20 may be configured to raise the pressure of the treatment fluids to a desired degree before introduction into tubular 16. It is to be recognized that system 1 is merely exemplary in nature and various additional components may be present that have not necessarily been depicted in FIG. 5 in the interest of clarity. Non-limiting additional components that may be present include, but are not limited to, supply hoppers, valves, condensers, adapters, joints, gauges, sensors, compressors, pressure controllers, pressure sensors, flow rate controllers, flow rate sensors, temperature sensors, and the like.) for the purpose of delivering the treatment fluids described herein to a downhole location. [0252]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Brannon with the above limitation, as taught by Nguyen, in order to deliver the treatment fluid to a downhole location.

Since Brannon discloses the same method comprising a slurry with at least 5% by weight with an average equivalent diameter of sub 1 to 100 microns proppant and injected about less than equal to about 500 gal/min without polymer, it would have the particle size controlling the settling velocity of the proppant particles.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Xu, used as evidence recites on [0159] shown in FIG. 10, vertical settling may also occur as the proppant 823 is carried through the fracture 827. Proppant settling may be quantified by the Stokes particle terminal velocity


    PNG
    media_image1.png
    481
    435
    media_image1.png
    Greyscale


Claim 37 
Brannon discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is sub 25 to 200 microns. (Col. 7 l. 8-62) 

Claim 38 Brannon discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is 30 to 70 microns. (Col. 7 l. 8-62)

 Claim 39
Brannon discloses the system of claim 36, wherein the average equivalent diameter of the proppant particles is less than 50 microns. (Col. 7 l. 8-62)

Claim 40
Brannon discloses the system of claim 36, wherein the slurry consists of water and inert proppant particles. (Col. 4 l. 62-65; Col. 7 l. 36-62)

Claim 41
Brannon discloses the system of claim 36, wherein the controller is adapted to provide an operating pressure of the slurry ranging from about 0 to 15,000 psi. (Col. 4 l. 49-52)

 Claim 42
Brannon discloses the system of claim 36, wherein the controller is adapted to provide a volumetric flow rate of the slurry that is less than or equal to about 5000 gallons/minute. (Col. 41. 39-51)

Claim 43
Brannon discloses the system of claim 36, wherein the slurry has a density that produces a pressure gradient greater than a downhole fracture gradient for at least a portion of the subterranean formation. (Col. 2 l. 8-20)

Claim 44
Brannon discloses the system of claim 36, wherein the slurry has a weight density of about 5 to 30 Ib/gallon. (Col. 4 |. 39-51) 

Claim 45
 Brannon discloses the system of claim 36, wherein the slurry has a weight that ranges from about 10 to 20 Ib/gallon. (Col. 4 l. 39-51)

 Claim 46 
Brannon discloses the system of claim 36, wherein the slurry comprises fresh water, sea water, produced water, diesel, oil, treatment fluid, or a combination thereof. (Col. 4 I. 62-65)


Response to Arguments
Applicant’s arguments, filed on 06/03/2022, with respect to the rejection of claims 36, 37, 38, 39, and 40 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments filed on 06/03/2022 with regards to Claims 36-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 2018/0252084 — PCT published date: March 30, 2017)  as evidenced by Xu et al. (US 2014/0151033 A1) have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues that “Nguyen does not disclose particle size controlling the settling velocity of proppant particles as recited in independent claim 36. In the absence of this claimed element and for at least that
reason, Nguyen does not anticipate applicant’s claimed invention. 
Moreover, an anticipation rejection must be based on a single reference showing each and every claimed element. Xu cannot be combined with Nguyen to anticipate applicant’s claimed invention.”  (See Remarks page 4, 2nd subtitle)
The examiner respectfully disagrees.
 	Since Nguyen discloses the same method comprising a slurry with at least 5% by weight with an average equivalent diameter of sub 1 to 100 microns proppant and injected about less than equal to about 500 gal/min without polymer, it would have the particle size controlling the settling velocity of the proppant particles.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
Nguyen discloses the limitation as written.  Furthermore, Nguyen is the only reference used in the rejection as an anticipation and the rejection is maintained.
It is elementary that the mere recitation of a newly discovered function or property possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation to be critical for establishing novelty in the claimed subject matter may, in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).
Applicant's arguments filed on 06/03/2022 with regards Claims 36-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 7,207,386) and in further view of Nguyen as evidenced by Xu. have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/11/2022